Citation Nr: 0835502	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
knee disability, claimed as post operative residuals of 
medial and meniscus tears.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1984 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Little Rock, Arkansas, which denied an increased rating 
for a left knee disability (post-operative residuals of 
medial and meniscus tears).  During the pendency of the 
appeal, in October 2007, an increased rating, to 30 percent 
was assigned as of his date of claim.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran testified before the undersigned at a February 
2008 hearing at the RO, a transcript of which has been 
associated with the file.  During this hearing, the veteran 
appeared to be raising a claim for a total rating based on 
individual unemployability.  This matter is referred to the 
RO for clarification. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After the certification of this appeal to the Board, the 
veteran submitted additional evidence from summer 2008, 
consisting of surgical treatment records on his left knee, 
the subject of the present appeal.  These records reflect 
that he underwent left knee surgery on or about June 5, 2008.  
The Board notes that the veteran's most recent VA examination 
in connection with his claim was in September 2007.  Because 
this examination is prior to the veteran's most recent left 
knee surgery, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
present appeal.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95, summary available at 60 Fed. Reg. 
43186-01 (1995).  

Similarly, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The file 
includes complete treatment records through August 2007 only.  
To correctly assess the veteran's current disability, the 
Board must consider all records of treatment from August 2007 
to the present and therefore, the RO must obtain those 
records for the file.

Finally, in order to ensure due process to the veteran, the 
RO upon remand is directed to conduct the necessary 
development to ensure compliance with a decision promulgated 
by the United States Court of Appeals for Veterans Claims 
after the RO's adjudication of the veteran's claim, Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Board notes 
that the notice in the present case was issued prior to the 
decision in Vazquez- Flores; therefore, it does not take the 
form prescribed in that case.  As this case is being remanded 
for other matters, the RO now has the opportunity to correct 
any defects in the Veterans Claims Assistance Act of 2000 
notice previously provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and case law interpreting 
that law, including the Vazquez-Flores 
decision.

2.  Obtain the veteran's VA medical 
records for treatment concerning his left 
knee disability from August 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his left knee 
disability.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
orthopedic symptomatology, including the 
degree, if any, of limitation of motion, 
lateral instability, or subluxation.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left knee 
disability with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination.

4.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

